Nao, Chief Judge:
The instant protest relates to certain imported merchandise which was classified as women’s, girls’, or infants’ lace or net wearing apparel, whether or not ornamented, and other wearing apparel, ornamented, and assessed with duty at the rate of 42.5 per centum ad valorem pursuant to the provision of item 382.03 of the Tariff Schedules of the United States.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 25 cents per pound and 27.5 per centum ad valorem as headwear, of manmade fibers, not in part of braid and not knit, pursuant to the provisions of item 703.15 of said tariff schedules.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked WK by Acting Commodity Specialist William Konin on the invoices covered by the above entitled protest, assessed with duty at 42½ per cent ad valorem under Item 382.03 of the Tariff Schedules of the United States, and claimed to be dutiable at 27½ per cent ad valorem plus 25 cents per pound under Item 703.15 of the said Tariff Schedules, are in fact headwear of man-made fibers not in part of braid and not knit.
IT IS FURTHER, STIPULATED AND AGREED that the above entitled protest may be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and checked an aforesaid, to be *274dutiable at the rate of 25 cents per pound and 27.5 per centum ad valorem, as headwear, of manmade fibers, not in part of braid and not knit, under item 703.15 of the Tariff Schedules of the United States. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.